Citation Nr: 0835020	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right eye scars of the retina and conus.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a neck disability.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Although the veteran requested a Travel Board hearing in his 
January 2004 substantive appeal (VA Form 9), he specifically 
withdrew his request in March 2004. The hearing was 
cancelled, and there are no outstanding hearing requests of 
record.

The Board remanded these claims to the RO/Appeals Management 
Center (AMC) in December 2007.  


FINDINGS OF FACT

1.  The service-connected disability characterized as right 
eye scars of the retina and conus is manifested by corneal 
erosion with no corneal or retinal scars visible on 
examination.  The veteran's best corrected visual acuity is 
20/40+ distance in the right eye and 20/20 distance in the 
left eye.  There is no scarring, atrophy or other significant 
irregularity.  There is no limitation of the field of vision.  

2.  In September 1991, the RO declined to reopen an August 
1976 final rating decision that denied service connection for 
a neck disorder.  The veteran was notified of the decision 
and his appellate rights and he did not appeal.

3.  Evidence received since the September 1991 RO decision 
does not raise a reasonable possibility of substantiating the 
claim and does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a neck 
disorder.

4.  In September 1991, the RO denied service connection for a 
left hip disorder.  The veteran was notified of the decision 
and his appellate rights and he did not appeal.

5.  Evidence received since the September 1991 RO decision 
does not raise a reasonable possibility of substantiating the 
claim and does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a left 
hip disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for right eye scars of the retina and conus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.400, 4.3, 4.7, 4.10, 4.14, 4.21, 4.75, 4.76, 4.84a, and 
Part 4, Diagnostic Codes 6011, 6099 (2007).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for a neck 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has not been received and a 
claim of entitlement to service connection for a left hip 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a neck and left 
hip disorder, as well as an increased initial rating for his 
eye disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in February 2002.  An additional 
letter in January 2008 informed the veteran of the specific 
technical meanings of "new" and "material," as well as the 
bases for the denials in the prior decision and described the 
type of evidence that would be necessary to substantiate the 
elements that were found insufficient in the previous denial.  
It also informed him as to disability ratings and effective 
dates.  

Although full notice was provided after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims in June 2008.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had full VCAA notice been provided before 
the initial adjudication of the claim.  

The Board notes that all records identified by the veteran 
have been obtained, and the veteran has been afforded 
examination for his eye disorder.  As to the other claims on 
appeal, there is no duty to obtain an examination or opinion 
unless the veteran has submitted new and material evidence.  
See 38 C.F.R. § 3.159 (c) (4).  The veteran submitted 
additional written argument in September 2008.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran. 
Accordingly, the Board will address the merits of the claims.

Increased Initial Rating

Law

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

It is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service- 
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  

The veteran's right scarring between conus and retina is 
currently assigned a 10 percent evaluation under Diagnostic 
Code 6011 for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina, with irregular 
duplicated, enlarged, or diminished image.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6011.  No higher disability evaluation 
is available under this Code, but Diagnostic Codes 6061 to 
6079 allow for higher disability evaluations for impairment 
of central visual acuity.  

Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity. 38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  As the 
veteran has not lost an eye and is not blind in either eye, 
Diagnostic Codes 6061 to 6070 do not apply.  For a rating for 
visual impairment, the best distant vision obtainable after 
the best correction by glasses will be the basis of the 
rating.  38 C.F.R. § 4.75 (2007).

The Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran injured his right eye in service when an 
immersion heater exploded in his face resulting in injury to 
the right cornea.  This was described as a right laceration 
of the cornea.  The veteran reports that he wore a patch for 
six months over the right eye and initially had a lot of pain 
in the eye.  He has had no significant visual problems with 
the eye, but has experienced recurrent episodes of awakening 
pain in the right eye.  These now occur less frequently, and 
the most recent one reported on the last examination report 
occurred three months prior to examination and lasted a few 
hours.  He has also complained of a constant ache in the 
right eye, worse in the morning.  

The veteran filed his claim for service connection for this 
disability in December 2001.  The claim was granted in a June 
2002 rating decision.  VA examination of the eye in April 
2002 reflects corrected vision of 20/20-1 in the right eye.  
External examination was negative.  Media, disks, vessels and 
macular was normal.  Fields were full.  Under slit lamp, the 
veteran had corneal nebula in the lower temporal quadrant of 
the cornea, not in the direct line of vision.  In an addendum 
dated in May 2003, the examiner noted that there were no 
findings other than the small corneal tears which are a 
result of injury received by the veteran.  His vision was 
considered excellent.  

The veteran underwent an addition VA eye examination in May 
2008.  At that time, the veteran reported aching in the right 
eye, worse in the morning.  He also reported that his 
awakening pain in the right eye was less frequent, and had 
not happened in three months.  This reportedly lasted a few 
hours.  The examiner noted the veteran's history of injury 
and the lack of ongoing treatment.  On examination, current 
symptoms included photophobia.  Incapacitating episodes were 
considered to occur one to three times per year.  Visual 
acuity was corrected vision, right eye, distance 20/40+, near 
vision 20/20-2.  The left eye was corrected vision, near and 
distance, 20/20.  There was no keratoconus, strabismus or 
diplopia.  Slit lamp showed abnormal lid with erythema of the 
right greater than the left eye.  The cornea showed no 
definite scar but there was faint anterior stromal haze and 
irregular epithelium temporally and supertemporally, right 
eye.  There were mild cataracts in both eyes.  Fundoscopic 
examination was normal.  There were no retinal scars.  There 
was no visual field defect and accommodation was normal.  The 
examiner opined that the right eye had irregular corneal 
epithelium supertemporally which were residuals of the right 
eye injury.  The examiner noted that the faint anterior haze 
and epithelial irregularity could represent an old corneal 
scar, and that the veteran's injury would be a risk factor 
for him to develop corneal erosion.  He did not feel he could 
make the full diagnosis of corneal erosion with out resorting 
to speculation, however.  He thought it would be helpful if 
additional records could be obtained showing that there was 
corneal erosion earlier, but following the accident.  

Under Diagnostic Code 6079, which relates to visual acuity, a 
10 percent rating contemplates visual acuity of 20/50 in the 
worse service-connected eye and visual acuity of 20/40 in the 
other eye.

Under Diagnostic Code 6077, visual acuity of 20/200 in one 
eye, with vision of 20/40 in the other eye warrants a 20 
percent rating.  Visual acuity of 10/200 in one eye, with 
vision of 20/40 in the other eye warrants a 30 percent rating 
under this Code.  For visual acuity from 20/70 to 20/100 in 
one eye, with vision of at least 20/50 in the other eye, a 20 
percent rating is warranted under Diagnostic Code 6078.  
Visual acuity of 20/70 in one eye, with visual acuity of 
20/70 in the better eye warrants a 30 percent rating under 
this Code.

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's eye 
disability, even considering retinal erosion as part of the 
current disability, the Board finds that the veteran's 
disability picture is most consistent with an initial 10 
percent disability evaluation.  The veteran's corrected 
distant vision was no worse than that required for a 10 
percent rating.  Moreover, he had no ongoing significant 
treatment.  There is also no aphakia or paralysis of 
accommodation.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6030, 
6035.  

The Board accordingly concludes that his disability does not 
more nearly approximate the criteria for a rating in excess 
of 10 percent under any applicable diagnostic code.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's right eye disability was more than 
10 percent disabling.

Moreover, the Board has considered referral for assignment of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
However, the record does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 38 
C.F.R. § 3.321(b)(1).  There has been no showing by him or 
anyone on his behalf that his retinal and conus scarring has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization such that application of 
the regular schedular rating standards is rendered 
impracticable.  As such, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

New and Material Evidence Claims

Law

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  VA law provides that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Analysis

In an August 1976 rating decision the RO denied entitlement 
to service connection for a neck disability.  It noted that 
the service treatment records show no such findings or 
treatment.  The veteran's service separation examination 
report showed no complaints or problems of the neck.  No 
post-service treatment records showed any current neck 
disorder related to service.  In correspondence dated in 
August 1976 the veteran was informed of this rating decision 
and the reason for the denial.  The veteran did not appeal 
the rating decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007).  In a September 1991 
rating decision, the RO denied the veteran's claim to reopen 
the claim for the neck, and also denied service connection 
for a left hip disorder.  Again, service treatment records 
were reviewed.  These include a treatment note showing he 
fell on his hip 1957 and had an X-ray which showed no bony 
pathology of the hip.  The service separation examination 
shows no complaints or findings of the left hip.  In 
correspondence dated in September 1991 the veteran was 
informed of this rating decision and the reason for the 
denial.  The veteran did not appeal the rating decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2007).

The evidence added to the record since the 1991 rating 
decision includes the veteran's 2001 request to reopen his 
claim reiterating his contention that he has neck and left 
hip disabilities related to service.  The veteran continues 
to urge that these disabilities are the result of the heater 
explosion that left him with the eye injury.  VA orthopedic 
examination in March 2002 shows degenerative joint disease of 
the left hip and neck as well as degenerative disc disease of 
the cervical spine.  A hand written addendum by the examining 
physician reflects his opinion, based on examination and 
claims file review, that the left hip degenerative joint 
disease is not related to service.  In January 2008, the 
veteran was sent a letter describing new and material 
evidence and the reasons for the past denial, and asking that 
he submit new and material evidence.  He has not submitted 
any medical records or information other than his contentions 
and these records.  These do not reflect a medical opinion or 
other medical evidence relating a current a neck disability 
or left hip disability to service.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 1991 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating a current 
diagnosis of left hip or neck disability to service.  The VA 
medical opinion solidly against the claim is not new and 
material evidence.  The veteran's statements are essentially 
cumulative of the evidence previously considered and do not 
raise a reasonable possibility of substantiating the claims.  
Cumulative evidence is not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, lay statements 
concerning diagnosis and causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
information provided in support of the application to reopen 
the claims does not include new and material evidence, the 
appeal must be denied.


ORDER

Entitlement to an initial compensable disability rating for 
right eye scars of the retina and conus is denied.

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a left hip disability, and the claim is 
denied.

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a neck disability, and the claim is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


